ORDER AFFIRMING THE JUDGMENT AND SENTENCE or THE District CoURT
This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On April 19, 2006, appellant's court-appointed appellate counsel filed a "Motion to Withdraw" as counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 498 (1967). Following a careful review of the record and the "Amders brief" submitted by counsel, this Court entered its "Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming Judgment and Sentence," on May 2, 2006. That Order provided that the District Court's July 5, 2005, "Judgment, Sentence and Order of Incarceration" would be summarily affirmed unless the appellant, John David Parker, on or before June 15, 2006, raised points of his choosing that convinced this Court that the captioned appeal is less than wholly frivolous. Taking notice that the appellant, John David Parker, has failed to file a brief or other pleading within the time allotted, the Court finds that the judgment and sentence in this matter should be affirmed. Further, as noted in the "Order Granting Permission for Court Appointed Counsel to Withdraw and Conditionally Affirming Judgment and Sentence," this matter will be remanded to the district court for entry of an order correcting the restitution provision of the "Judgment, Sentence and Order of Incarceration." The restitution provision should be corrected to indicate that the Division of Criminal Investigation is the victim in this matter. See Merkison v. State, 996 P.2d 1188 (Wyo.2000); W.R.Cr.P. 86. It is, therefore,
ORDERED that the District Court's July 5, 2005, "Judgment, Sentence and Order of Incarceration" be, and the same hereby is, affirmed; and it is further
ORDERED that this matter is remanded to the district court for entry of an order correcting the restitution provision of the "Judgment, Sentence and Order of Incarceration," to indicate that the Division of Criminal Investigation is the victim in this matter.
BY THE COURT:
/s/ William U. Hill WILLIAM U. HILL Chief Justice